DETAILED ACTION

The following is a non-final office action is response to communications received on 06/21/2019.  Claims 1-8 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7 & 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to the “use” of the knee power generation device without claiming any positive steps delimiting how the “use” is actually practiced.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 states: “The use of the knee joint power generation device according to claim 1 characterized in that the knee joint power generation device is worn on a human elbow joint, an animal joint or a machine having a hinged structure to generate electricity.  The claims are indefinite because they merely recite a “use” without any positive steps delimiting how the “use” is actually practiced.  It is unclear if the claim is directed towards where the device is intended to be used or the method by which it is intended to be implanted.
Claim 8 states “The use of the knee joint power generation device according to claim 3, characterized in that the double-layer pulley member is fixedly or integrally formed with the joint connecting member.  The claims are indefinite because they merely recite a “use” without any positive steps delimiting how the “use” is actually practiced.  It is unclear if the claim is directed towards a further structure/orientation of the device or a method by which it is intended to be implanted or utilized.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 sets forth a device to be utilized as a knee joint power generation device.  Dependent claim 7 then recites that the knee joint of claim 1, is worn in an elbow joint or machine.  Therefore, claim 7 does not include all the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-6 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
Julin et al. (US 10,702,441), which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  Julin teaches a knee joint power generation device (220) based on ball screw drive comprising: a base plate (412), a shank plate (417), a screw shaft (201), a nut (250), a generator (202), a coupling (connection between screw shaft and generator), guide rail connecting members, a fixed pulley (210), a first wire rope (205), a second wire rope (225) and two smooth shafts (Col 15: lines 59-66); the two smooth shafts and the screw shaft are parallel to each other and 
However, the primary reason for allowance is that Julin fails to teach wherein the ball screw drive is bidirectional comprising a left and right handed screw shaft with left and right handed nuts disposed thereon.  In the examiner’s opinion, it would not have been obvious to one of ordinary skill in the art to include a bidirectional screw with left and right handed nuts disposed thereon as it would completely change the mode of operation of the Julin device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774